Title: General Orders, 29 December 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Dec: 29th 1775.
Parole Providence.Countersign Salem.


The Commissary General having estimated the value of the different Species of Provisions, which constitute a Ration under the Continental Allowance, and finding it to amount to seven pence, half-penny lawful money—The General having seen the said Estimate, approves of it, and orders that they be settled with accordingly.
The General was in great hopes that a sufficient Sum of money, would have been sent from Philadelphia, to have paid the troops for the Month of October, November & December, but is sorry to inform them, that there is no more yet arrived than will allow one Months pay—The advanced-pay to the New Army and Blanket Money—furnishing at the same time the Commissary & Qr Mr Generals, with such sums as are necessary for conducting business—The General has already wrote express to Congress for more money, and hopes speedily to be furnish’d with a sufficient Sum to pay them in full.
Particular Care is to be taken, by the Colonels & commanding Officers of Corps, not to suffer any Ammunition to be carried off, by the discharged Men, but that the same be collected and delivered, to the new Recruits if necessary, if not, to the Commissary of stores.
